Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-3, 6-10 and 12-16 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dubief (US 2014/0334802- of record).
Regarding claim 2-3, 6-10 and 12-16, Dubief discloses a cartridge (405) of an electronic vaping article (aerosol generating system 401) (see fig.4) comprising: an outer housing (403) extending in a longitudinal direction, the outer housing having a mouth end (see fig.4; [0079]); an air inlet pipe (420) capable of being a sheath flow and aerosol promoter (SFAP) insert in the outer housing, the SFAP insert defining a flow passage through the SFAP insert (i.e. the air inlet pipe 420 provides a conduit for the air flow route) and a SFAP insert outlet (air outlet 423) at an end of the flow passage, the flow passage centrally located within the SFAP insert (see fig.4; [0079]), the SFAP insert (420) defining an airflow gap between an outer surface of the SFAP insert and an inner surface of the outer housing (i.e. the gap between the housing 403 and the air pipe 420, wherein the air travelling from the air inlet 422 in the outer housing to the pipe 420 as depicted by dotted arrows 427 in fig.4).
Dubief further discloses the SFAP insert including a plurality of air holes (air flow vents 421) in a wall of the SFAP (see fig.4; [0079]); a cavity between the SFAP (420) insert and the mouth end of the outer housing; and at least one air inlet (422) in the outer housing (403), the at least one air inlet configured to provide air to the airflow gap (see figs.4-5; [0079-0080]); the cartridge (405), wherein the outer housing (403) includes the at least one air inlet (422) superimposed with the SFAP insert (see fig.4; [0079-0080)); the at least one air inlet is upstream of the SFAP insert (420) (see figs. 4-5; [0014-0015] and [0080))); a mixing chamber aerosol forming chamber 425) within an upstream portion of the SFAP insert (see fig.4; [0079]); a heater (419) in the outer housing; and a reservoir (liquid storage 413) configured to supply a pre-vapor formulation to the heater (see fig.4; [0079)); the reservoir (liquid storage 413) configured to supply a pre-vapor formulation to the heater (see fig.4; [0079)) and contained in an outer annulus between the outer housing (403) and an inner tube (417); the heater is a coil heater (i.e. heater 419 comprises a coil heater) in communication with a wick (a capillary interface 417) (see figs.4-5; [0030- 0033] and [0079]); the coil heater (419) is located in the inner tube and the wick is in communication with the reservoir and surrounded by the coil heater, and the coil heater is configured to heat the pre-vapor formulation delivered from the reservoir by the wick (see fig.4-5; [0079-0080)); and a mouth-end insert (a mouthpiece) at the mouth end of the outer housing (see fig.4; [0052)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubief (US 2014/0334802- of record).
Regarding claim 11,  Dubief discloses a cartridge (405) of an electronic vaping article according to claim 1.  Dubief does not teach, wherein the airflow gap is at least partially defined by one or more longitudinally extending vanes on an outer surface of the SFAP insert. However, since Dubief teaches air flow vent or nozzles for guiding the air between the inner surface of the housing and the insert (420) can have different sizes and shapes ( fig.4; [0021]), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cartridge as taught by Dubief with the airflow gap is at least partially defined by one or more longitudinally extending vanes on an outer surface of the SFAP insert for the purpose of controlling control of the air flow and improve the user’s experience.
In addition, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. (Please see MPEP 2144.04 IV B for further details).

Claims 2-3, 6-16 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Newton (US 2014/0076310 -of record) in view of Thorens (US 2011/0094523- of record).

Regarding claims 2, 3, 6, and 7 Newton discloses a cartridge (12) of an electronic vaping article (2) comprising: an outer housing extending in a longitudinal direction, the outer housing having a mouth end (4) (see figs.1-4; [0032]); a sheath flow and aerosol promoter (SFAP) insert (a flow diverter 24) in the outer housing, the SFAP insert defining a flow passage through the SFAP insert (i.e. the flow diverter 24 allows the aerosol to flow through it from the aerosol conduit (22); see fig.4; [0037]) and a SFAP insert outlet at an end of the flow passage (i.e. the out let of flow diverter for guiding the flow into chamber 18) , the flow passage centrally located within the SFAP insert ( see fig.4 ;[0037] and [0039)).
Newton does not teach the SFAP insert defining an airflow gap between an outer surface of the SFAP insert and an inner surface of the outer housing.
In the same field of endeavor, electronic smoking, Thorens teaches electronic smoking system (200) comprises an outer housing extending in a longitudinal direction, a removable insert (201,301,401) includes guides for channeling the air flow within the smoking system, wherein the SFAP insert defining an airflow gap between an outer surface of the SFAP insert and an inner surface (203,303) of the outer housing (see figs.2A-5A; [0082-0084]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a cartridge as taught by Newton with teach the SFAP insert defining an airflow gap (i.e. the air flow shown by the dotted arrows) between an outer surface of the SFAP insert and an inner surface of the outer housing as taught by Thorens for the purpose of controlling control of the air and aerosol flow inside of electronic vaping article and improve the user’s experience (see [0025]).
The combination further teaches the SFAP insert (201,301) configured to produce an airflow within the electronic vaping article (i.e. the air flow as shown by the dotted arrows), the airflow flowing through the airflow gap, and the SFAP insert configured to direct a vapor, such that the vapor exits the SFAP insert via the SFAP insert outlet (see fig.2a and 3a of Thorns); a cavity between the SFAP insert and the mouth end of the outer housing; at least one air inlet (16) configured to provide air to the airflow gap (see figs.2a-5a; [0083-0085] of Thorens and annotated fig.5 below;[0032-0033] of Newton); and a plurality of air holes (46) in the wall of the SFAP insert (see figs.5 and figs. 6A-B). 
Regarding claim 8, the combination further teaches the cartridge, wherein the outer housing includes the at least one air inlet (16) superimposed with the SFAP insert (see fig.5; [0033] of Newton and figs.2-5; [0067] of Thorens).
Regarding claim 9, Newton further discloses the cartridge, wherein the at least one air inlet (46) is upstream of the SFAP insert (24) (see figs. 6A-B).
Regarding claim 10, Newton further discloses the cartridge, further comprising: a mixing chamber within an upstream portion of the SFAP insert (see annotated fig.5 above).
Regarding claim 11, the combination further teaches the cartridge as discussed in claim 2 above.
The combination does not teach, wherein the airflow gap is at least partially defined by one or more longitudinally extending vanes on an outer surface of the SFAP insert. However, since Thorens teaches channels (205) for guiding the air between the inner surface of the housing and the insert (201) can have different sizes and shapes ( fig.2A; [0087]), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cartridge as taught by the combination with the airflow gap is at least partially defined by one or more longitudinally extending vanes on an outer surface of the SFAP insert for the purpose of controlling control of the air flow and improve the user’s experience. In addition, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. (Please see MPEP 2144.04 IV B for further details).
Regarding claim 12, Newton further discloses the cartridge (12), further comprising: a heater (a resistive heating element 28) in the outer housing; and a reservoir (liquid reservoir 20) configured to supply a pre-vapor formulation to the heater (see fig.5; [0038]).
Regarding claim 13, Newton further discloses the cartridge (12), wherein the heater is a coil heater (28) in communication with a wick (bundle of fibers 29) (see fig.5; [0038-0039]).
Regarding claim 14, Newton further discloses the cartridge (12), wherein the reservoir (20) is contained in an outer annulus between the outer housing (13,57) and an inner tube (22,68) (see figs.5 and 10;[0038] and [(0043-0046)).
With respect to claim 15, Newton discloses the coil heater (2,728) is located in the inner tube and the wick is in communication with the reservoir and surrounded by the coil heater, and the coil heater is configured to heat the pre-vapor formulation delivered from the reservoir by the wick (see figs.5 and 10;[0038] and [(0043-0046)).
Regarding claim 16, Newton further discloses the cartridge, further including, a mouth-end insert (58) at the mouth end of the outer housing (see figs.7-9).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,905,165. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 10,905,165 recites all the features of instant claim 2 including a cartridge of an electronic vaping article comprising: an outer housing extending in a longitudinal direction, the outer housing having a mouth end; a sheath flow and aerosol promoter (SFAP) insert in the outer housing, the SFAP insert defining a flow passage through the SFAP insert and a SFAP insert outlet at an end of the flow passage, and an airflow gap defined between an outer surface of the SFAP insert and an inner surface of the outer housing. 
Furthermore, claims 1-14 of 10,905,165 recite each positively claimed limitation of instant claims 3-16.

Claim 2, 6-11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,098,381. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 10,098,381 recites all the features of instant claim 2 including a cartridge of an electronic vaping article comprising: an outer housing extending in a longitudinal direction, the outer housing having a mouth end; a sheath flow and aerosol promoter (SFAP) insert in the outer housing, the SFAP insert defining a flow passage through the SFAP insert and a SFAP insert outlet at an end of the flow passage, and an airflow gap defined between an outer surface of the SFAP insert and an inner surface of the outer housing. 
Furthermore, claims 1-13 of 10,098,381 recite each positively claimed limitation of instant claims 6-11 and 16.

Claims 3-5 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,098,381 in view of Dubief. 
Claims 1-13 of 10,098,381 recite various features of claims 1-16 of the instant application.
Claims 1-13 of 10,098,381 fails to teach a plurality of air holes in a wall of the SFAP insert as claimed in claim 3 of the instant application.
In the same field of endeavor, electronic smoking, Dubief teaches a cartridge (405) of an electronic vaping article (aerosol generating system 401) (see fig.4) comprising an outer housing (403) extending in a longitudinal direction, (see fig.4; ;[0079]); an air inlet pipe (420) capable of being a sheath flow and aerosol promoter (SFAP) insert in the outer housing, wherein the SFAP insert including a plurality of air holes (421) in a wall of the SFAP. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a cartridge as taught by claims 1-13 U.S. Patent No. 10,098,381 with the SFAP insert including a plurality of air holes (421) in a wall of the SFAP as taught by Dubief for the purpose of controlling control of speed the air and aerosol flow inside of electronic vaping article and improve the user’s experience (see [001 1-0015]).
Furthermore, claims 1-13 of 10,098,381 recite each positively claimed limitation of instant claims 4-5 and 12-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.T./Examiner, Art Unit 1747                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743